08-2147-cv
James v. Alvarez

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 19th day of January, two thousand and ten.

PRESENT:

          AMALYA L. KEARSE ,
          JOSÉ A. CABRANES,
          PETER W. HALL,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHAEL JAMES,

                     Plaintiff-Appellant,

                     -v.-                                                                  No. 08-2147-cv

RACHAEL ALVAREZ , Detective Shield #28354, THOMAS BERTOLINI,
Officer Shield #034841, SGT. FIELDS, FRANK BLEIER, Shield # 02801,
WARREN ERNST, Officer, Shield # 18391, Det. John Fogelman,
Shield # 07316, DET. TIMOTHY HOULIHAN , Shield#01555,
SCOTT MARTIN , Officer, Shield # 28047, ROBERT MORGIGNO ,
Lieutenant, DET. JOHN PALMESE , Shield # 07181,
ROBERT SANTOS, Officer, Shield # 06127, DET. BRIAN SMITH ,
Shield#01176, and SABRINA TANN , Esq.,

                     Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                                      1
FOR PLAINTIFF-APPELLANT:                                                  MICHAEL JAMES, Jamaica, NY, pro
                                                                          se.

FOR DEFENDANTS-APPELLEES:                                                 SUSAN CHOI-HAUSMAN , Assistant
                                                                          Corporation Counsel (Michael A.
                                                                          Cardozo, Corporation Counsel, on
                                                                          the brief) City of New York Law
                                                                          Department, New York, NY.

        Appeal from a March 31, 2008 judgment of the United States District Court for the Eastern
District of New York (Carol Bagley Amon, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

         Plaintiff-appellant Michael James (“James” or “plaintiff”) appeals pro se from the March 31, 2008
final judgment of the District Court adopting the February 14, 2008 Report and Recommendation
(“R&R”) of Magistrate Judge Lois Bloom and granting the defendants’ motion for summary judgment
and for judgment on the pleadings in plaintiff’s actions alleging violations of his constitutional rights and
asserting claims under 42 U.S.C. § 1983. We assume the parties’ familiarity with the underlying facts,
procedural history, and issues on appeal.

        We review de novo the District Court’s decision to grant summary judgment and, in the course of
that review, we resolve ambiguities and draw all permissible factual inferences in favor of the non-
moving party. See, e.g., Holcomb v. Iona College, 521 F.3d 130, 137 (2d Cir. 2008); Nationwide Life Ins. Co. v.
Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). We also review de novo the District Court’s
granting of judgment on the pleadings. See, e.g., Rivera v. Heyman, 157 F.3d 101, 103 (2d Cir. 1998).

        We have considered each of plaintiff’s arguments on appeal and, substantially for the reasons
stated in the District Court’s March 31, 2008 well-reasoned memorandum and order, Nos. 05-cv-5992,
06-cv-3007, Dkt. Entry of Mar. 31, 2008, adopting the Magistrate Judge’s R&R, we find them to be
without merit. The District Court did not err in granting defendants’ motions for summary judgment on
the pleadings and dismissing plaintiff’s actions.


                                              CONCLUSION

        Accordingly, we AFFIRM the judgment of the District Court.


                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court

                                                 By _______________________________


                                                       2